Christianson, J.
This case was consolidated with Beauchamp v. Retail Merchants Asso. ante, 483, 165 N. W. 545, and was tried in the court below, and argued in this court jointly with that case, and involves the other insurance policy referred to in the opinion in that case. The controlling facts and legal principles involved are identical with those involved in Beauchamp v. Retail Mérchants Asso. and, on the authority of that case, the judgment of the District Court is affirmed.
Bruce, Oh. J. I dissent.